Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application, filed on 1/18/13, claims priority to the following: Provisional Application 61588165, filed 01/18/2012; Provisional Application 61588162, filed 01/18/2012 ; Provisional Application 61588167, filed 01/18/2012. This application is a continuation in part of 12023753, filed 01/31/2008 ,now abandoned; 12023753 Claims Priority from Provisional Application 60898810, filed 01/31/2007. 12023753 doesn’t appear to provide support to the claim limitations of treating side effects of chemotherapy treatment selected from liver and kidney damage, alopecia, nausea, vomiting, poor appetite, soreness, dizziness, fatigue, constipation, oral ulcers, itchy skin, peeling, nerve and muscle leprosy, auditory changes, weight loss, diarrhea, heart damage, or vertigo, or liver or kidney damage. The effective filing and priority date of the claims is therefore 1/18/12. 

Status of Claims
Claims 91, 95-99, 242-247 are pending as of the response filed on 12/10/21. Claims 1-90 92-94, and 100-241 have been canceled. 
The 103 rejections over Chang in view of Partridge; and over Chang in view of Partridge, and further in view of Wooldridge are withdrawn upon consideration of Applicants’ arguments filed on the Appeal brief of 12/10/21, and in consideration of an appeal conference held 
New rejections under 35 USC 103; 35 USC 112, second paragraph; and for nonstatutory double patenting are made in consideration of the claims, discussed below. This action is non-final. 
Claims 91, 95-99, 242-247 were examined. Claims 91, 95-99, and 244-245 are rejected. Claims 242-243, and 246-247 are allowed. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 244-245 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 244 depends from claim 242, and recites “wherein the at least one secondary or adjunctive therapeutic…”. However, claim 242 doesn’t recite the limitation of at least one secondary or adjunctive therapeutic. There is insufficient antecedent basis for this limitation in the claim. Claim 245 is rejected similarly as this claim depends from claim 244. 


Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 
Claims 91 and 95-99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chang et. al., WO 2008094657 (pub. 8/7/2008, international filing date 1/30/2008, cited in an IDS), in view of Chang, USP 6063814 (patented 5/16/2000, of previous record, hereafter referred to as “Chang 2”).
The instant claims are drawn to a method of treating one or more side effects of chemotherapy treatment selected from nausea, vomiting, poor appetite, dizziness, fatigue, oral ulcers, itchy skin, weight loss, diarrhea and vertigo comprising administering a phorbol ester of formula II in an amount between about 10-1500 µg before and/or after each chemotherapeutic treatment in multiple doses at least twice per week, wherein the phorbol ester is administered at least a total of 6 times: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.
Chang et. al. teaches methods of treating cytopathic diseases comprising administering a composition comprising a phorbol ester to a mammalian subject, wherein cytopathic diseases include viral infections such as HIV or AIDS, and neoplasms (Title & abstract; para [0001]). Chang exemplifies 12-O-tetradecanoylphorbol-13-acetate, also known as TPA, as a phorbol 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Chang teaches the phorbol esters to be used for managing or treating symptoms of cytopathic diseases such as oral lesions, fatigue, lack of appetite, diarrhea, aphthous ulcers, weight loss, and itching (para [0010], [0012], [0021], [0073]). Chang further teaches combining a phorbol ester with one or more adjunctive therapeutic or antitumor agents, including chemotherapeutic agents, and dexamethasone (a known corticosteroid) (para [0077]), wherein the phorbol ester compound will be administered simultaneously or sequentially with an adjunctive therapeutic (para [0083]). Chang et. al. teaches doses of the phorbol ester to be administered for treating mammalian subjects to range from about 10-1500 µg, administered up to five times per day, or in the form of weekly or monthly doses (para [0058]). Chang further teaches almost all current chemotherapeutic agents cause significant side effects, including severe nausea (para [0006]), and that the phorbol ester compounds can reduce adverse side effects (para [0058]). Chang teaches examples wherein symptoms of dizziness and poor appetite were relieved by TPA administration (para [00157-00159], [00162-00165]). 
Chang doesn’t explicitly teach administration for at least a total of 6 times, or administration before and/or after each chemotherapeutic treatment.

It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have treated one or more side effects of chemotherapy treatment selected from nausea, vomiting, poor appetite, dizziness, fatigue, oral ulcers, itchy skin, weight loss, diarrhea and vertigo comprising administering a phorbol ester of formula II in an amount between about 10-1500 µg before and/or after each chemotherapeutic treatment in multiple doses at least twice per week, wherein the phorbol ester is administered at least a total of 6 times, in consideration of the combined teachings of Chang and Chang 2. Chang teaches phorbol esters, inclusive of TPA of formula II of the instant claims for treating symptoms of 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 91 and 95-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10099996 B2 in view of Doria et. al., USP 5206258 (patented 4/27/1993); and further in view of Chang, USP 6063814 (of previous record). The instant claims are drawn to a method of treating one or more side effects of chemotherapy treatment selected from alopecia, nausea, vomiting, poor appetite, soreness, dizziness, fatigue, constipation, oral ulcers, itchy skin, peeling, nerve and muscle leprosy, auditory changes, weight loss, diarrhea, heart damage, and vertigo comprising administering a phorbol ester of formula II in an amount between about 10-1500 µg before and/or after each chemotherapeutic treatment in multiple doses at least twice per week, wherein the phorbol 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The claims of US ‘996 are drawn to treating neoplasms comprising parenterally administering to a mammalian subject with lung cancer; lymphoma; breast cancer; liver cancer; pancreatic cancer; multiple myeloma; and cervical cancer a phorbol ester of formula II, and at least one secondary or adjunctive therapeutic agent; wherein the effective amount is from about 10-1500 µg of the phorbol ester of formula II, administered every other day, for at least a total of 5 times, for alleviating one or more symptoms including chronic fatigue, loss of appetite, itching, and weight loss: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. Claim 10 of US ‘996 recites administering the secondary or adjunctive therapeutic prior to, or after administration of the phorbol ester, and claim 11 of US ‘996 recites the secondary agent as doxorubicin, daunorubicin, cyclophosphamide, carboplatin, and methotrexate; these agents are well-known to a person of ordinary skill in the art as chemotherapeutic agents, as taught by Doria et. al. . 


Claims 91 and 95-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10882815 B2 in view of Doria et. al.,  in view of Chang, USP 6063814 (of previous record). The instant claims are drawn to a method of treating one or more side effects of chemotherapy treatment selected from alopecia, nausea, vomiting, poor appetite, soreness, dizziness, fatigue, constipation, oral ulcers, itchy skin, peeling, nerve and muscle leprosy, auditory changes, weight loss, diarrhea, heart damage, and vertigo comprising administering a phorbol ester of formula II in an amount between about 10-1500 µg before and/or after each chemotherapeutic treatment in multiple doses at least twice per week, wherein the phorbol ester is administered at least a total of 6 times: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The claims of US ‘815 are drawn to a method of treating neoplasms  comprising parenterally administering a phorbol ester of formula I to a mammalian subject with lung cancer, lymphoma, breast cancer, liver cancer, pancreatic cancer, cervical cancer, or multiple myeloma, at an amount between 10-1500 µg administered every other day and for at least a total of 5 times, to treat one or more symptoms comprising chronic fatigue, weight loss, loss of appetite, and itching: 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
. The compound of formula II of the instant claims is included within formula I as claimed in US ‘815, in which R1 is -O-C(O)-C13H27, R2 is -O-C(O)-CH3, and R3=H. Claim 10 of US ‘815 recites further administering a secondary or adjunctive therapeutic agent; claim 11 of US ‘815 recites administering the secondary or adjunctive therapeutic prior to or after administration of the phorbol ester compound, and claim 12 of US . 




Conclusion
Claims 91, 95-99, 242-247 were examined. Claims 91, 95-99, and 244-245 are rejected. Claims 242-243, and 246-247 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627